 

Exhibit 10.7

OFFICER EMPLOYMENT AGREEMENT  

This Officer Employment Agreement (“Agreement”) between James R. Neal
(“Employee”) and XOMA Corporation (“XOMA”) (collectively, the “Parties”) is
effective as of August 7, 2017 (the “Agreement Effective Date”).  

1.Employment. Employee’s employment with XOMA in the position of Chief Executive
Officer (“CEO”) shall commence on the Agreement Effective Date.  Employee’s
employment with XOMA will be governed by the terms set forth in this
Agreement.    

2.Position and Responsibilities.   Employee shall devote reasonable best efforts
and substantially all of Employee’s time and attention to employment with
XOMA.  Employee shall perform those duties and responsibilities as may be
directed by XOMA’s Board of Directors (the “Board”), to whom Employee will
report.  While employed by XOMA, Employee may not accept consulting or other
business or non-profit opportunities without first obtaining written approval
from the Chair of the Board.  In addition, while employed by XOMA, except on
behalf of XOMA, Employee will not directly or indirectly serve as an officer,
director, stockholder, employee, partner, proprietor, investor, joint venturer,
associate, representative or consultant of any other person, corporation, firm,
partnership or other entity whatsoever known by Employee to compete with XOMA
(or that is planning or preparing to compete with XOMA), anywhere in the world,
in any line of business engaged in (or planned to be engaged in) by XOMA;
provided, however, that Employee may purchase or otherwise acquire up to (but
not more than) five percent (5%) of any class of securities of any enterprise
(but without participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange    

3.Term of Employment.   The term of Employee’s employment with XOMA shall be the
period from the Agreement Effective Date until Employee’s employment is
terminated pursuant to Section 7.  Consistent with XOMA policy, Employee’s
employment relationship with XOMA is at-will.  Accordingly, Employee may resign
Employee’s employment with XOMA at any time and for any reason whatsoever simply
by notifying XOMA; and XOMA may terminate Employee’s employment at any time,
with or without Cause (as defined in Section 7(d)) or advance notice, subject to
the provisions of Sections 7 and 8.   

4.Compensation and Reimbursement of Expenses.  

(a)Compensation. Employee will receive for services to be rendered hereunder
base salary paid at the rate of $470,000 per year, less applicable payroll
deductions and withholdings (the “Base Salary”), paid on XOMA’s ordinary payroll
cycle.  In addition, Employee shall be eligible to participate in XOMA’s
Corporate Achievement Goals plan (“CAGs”), as it may be amended from time to
time in accordance with its terms, at a target rate to be determined from time
to time by the Board.      

(b)Equity Awards.  Employee has already been granted Stock Awards, which will
continue to be governed by the terms of the applicable stock option and equity
incentive award plans or agreements and grant notices.  For purposes of this
Agreement,

 

--------------------------------------------------------------------------------

 

“Stock Awards” shall mean all stock options, restricted stock and restricted
stock units and such other awards granted pursuant to XOMA’s stock option and
equity incentive award plans or agreements and any shares of stock issued upon
exercise thereof.

(c)Reimbursement of Expenses. XOMA shall reimburse Employee for all reasonable
travel and other expenses incurred in performing Employee’s obligations under
this Agreement in a manner consistent with XOMA policies.

5.Participation in Benefit Plans. The payments provided in Section 4 are in
addition to benefits Employee is entitled to under any employee benefit plan of
XOMA for which Employee is or becomes eligible.  

6.Compliance with Proprietary Information Agreement and XOMA Policies.  As a
condition of employment with XOMA, Employee must sign and comply with the
Employee Confidential Information and Inventions Assignment Agreement attached
hereto as Exhibit A (the “Confidentiality Agreement”), which prohibits
unauthorized use or disclosure of XOMA proprietary information, among other
obligations.  In addition, Employee is required to abide by XOMA’s policies and
procedures (including but not limited to XOMA’s Employee Handbook), as adopted
or modified from time to time within XOMA’s discretion; provided, however, that
in the event the terms of this Agreement differ from or are in conflict with
XOMA’s general employment policies or practices, this Agreement shall control.

7.Termination of Employment.

(a)Termination by Employee.  As provided in Section 3, Employee may resign
Employee’s employment with XOMA at any time and for any reason.  Employee will
not be entitled to any of the severance benefits set forth in Section 8 if
Employee resigns, unless such resignation is for Good Reason.  For purposes of
this Agreement, Executive shall have “Good Reason” for resignation from
employment with XOMA if any of the following actions are taken by XOMA without
Employee’s prior written consent: (i) a material reduction in Employee’s Base
Salary, unless pursuant to a salary reduction program applicable generally to
XOMA’s senior employees; (ii) a material reduction in Employee’s duties
(including responsibilities and/or authorities), provided, however, that a
change in job position (including a change in title) shall not be deemed a
“material reduction” in and of itself unless Employee’s new duties are
materially reduced from the prior duties; (iii) relocation of Employee’s
principal place of employment to a place that increases Employee’s one-way
commute by more than thirty (30) miles as compared to Employee’s then-current
principal place of employment immediately prior to such relocation, or (iv) any
other material breach of this Agreement, including, but not limited to, a breach
of Section 12 of this Agreement.  In order for Employee to resign for Good
Reason, each of the following requirements must be met: (A) Employee must
provide written notice to the Board within ninety (90) days after the first
occurrence of the event giving rise to Good Reason setting forth the basis for
Employee’s resignation, (B) Employee must allow XOMA at least sixty (60) days
from receipt of such written notice to cure such event, (C) such event is not
reasonably cured by XOMA within such sixty (60) day period (the “Cure Period”),
and (D) Employee must resign from all positions Employee then holds with XOMA
not later than one hundred eighty (180) days following the first occurrence of
the event giving rise to Good Reason.  If Employee resigns for Good Reason,
Employee shall be entitled to the severance benefits set forth in Section 8.

-2-

--------------------------------------------------------------------------------

 

(b)Termination by XOMA Without Cause.  Employee may be terminated by XOMA
without Cause, but in such case, Employee shall be entitled to the severance
benefits set forth in Section 8.  

(c)Termination Upon Death or Permanent Disability.  Except as required by law
and as provided in Section 8, all benefits and other rights of Employee under
this Agreement shall be terminated by Employee’s death or Permanent
Disability.  For purposes of this Agreement, “Permanent Disability” is defined
as Employee being incapable of performing duties to XOMA by reason of any
medically determined physical or mental impairment that can be expected to last
for a period of more than six (6) consecutive months from the first date of
Employee’s absence due to the disability.  XOMA will give Employee at least four
(4) weeks written notice of termination due to such disability.

(d)Termination by XOMA for Cause.  XOMA may terminate Employee’s employment for
Cause, in which case, Employee will not be entitled to any severance benefits
under Section 8.  For purposes of this Agreement, XOMA will have Cause to
terminate Employee’s employment as the result of:  

(i)willful material fraud or material dishonesty in connection with Employee’s
performance under this Agreement;

(ii)failure by Employee to materially perform the duties of CEO;  

(iii)material breach of this Agreement or of XOMA’s Code of Ethics;  

(iv)misappropriation of a material business opportunity of XOMA;

(v)misappropriation of any XOMA funds or property; or

(vi)conviction of, or the entering of a plea of guilty or no contest with
respect to, a felony.

(e)Notice and Opportunity to Cure.  It shall be a condition precedent to XOMA’s
right to terminate Employee’s employment for the reasons set forth in Sections
7(d)(ii) or (iii) of this Agreement that (i) XOMA shall first have given
Employee written notice stating with specificity the reason for the termination
(“Breach”) and (ii) if such Breach is capable of cure or remedy, Employee will
have a period of thirty (30) days after the notice is given to remedy the
Breach.

(f)Resignation from the Board.  Upon termination of employment for any reason,
and as a precondition to Employee’s receipt of the severance benefits set forth
in Section 8, Employee shall resign from any and all positions Employee holds
with the Board, to be effective no later than the date of Employee’s employment
termination (or such other date requested or permitted by the Board).

-3-

--------------------------------------------------------------------------------

 

(g)Return of XOMA Property.  Upon termination of employment for any reason, and
as a precondition to Employee’s receipt of the severance benefits set forth in
Section 8, Employee shall immediately return to XOMA all documents, telephones,
computers, keys, credit cards, other property and records of XOMA, and all
copies, within Employee’s possession, custody or control. 

(h)Release of Claims.  As a condition of entering into this Agreement and
receiving the severance benefits set forth in Section 8, Employee shall execute
and deliver to XOMA a release of claims in favor of XOMA substantially in the
form attached hereto as Exhibit B (the “Release Agreement”) within the timeframe
set forth in the Release Agreement, but not later than forty-five (45) days
following Employee’s employment termination date, and allow the Release
Agreement to become effective according to its terms (by not invoking any legal
right to revoke it) within any applicable time period set forth in the Release
Agreement.

8.Severance Benefits. Subject to Sections 7(f), 7(g) and 7(h) and Employee’s
continued compliance with the terms of this Agreement, the following provisions
of this Section 8 shall apply upon the occurrence of an event of termination of
Employee’s employment with XOMA as provided in Section 7(a) for Good Reason,
Section 7(b), or Section 7(c) due to death or Permanent Disability.

(a)Cash Severance.  XOMA shall pay Employee, or in the event of Employee’s death
or Permanent Disability, Employee’s beneficiaries, as severance pay or
liquidated damages, or both: (i) one (1) times Employee’s Base Salary in effect
as of Employee’s employment termination date; and (ii) a prorated portion of
Employee’s target CAGs bonus for the fiscal quarter in which the termination
occurs, calculated by multiplying the quarterly target CAGs bonus by a fraction,
the numerator of which shall be the number of months (including a portion of a
month) of the fiscal quarter during which Employee was employed prior to the
occurrence of the termination, and the denominator of which shall be three
(3).  In addition, if Employee is terminated without Cause after the completion
of any fiscal quarter for which Employee was eligible to receive a bonus payment
under CAGs, but before such CAGs payment is made, Employee shall be entitled to
receive a bonus payment for such quarter consistent with Employee’s performance
against CAGs objectives and the good faith determination by the Board that CAGs
bonuses are payable for such quarter.  Such payments shall be in lieu of any
other severance payment to which Employee shall be entitled as a result of such
termination under this Agreement, any other employment agreement with XOMA or
any of its affiliates, or XOMA’s or any of its affiliates’ then existing
severance plans and policies.  However, in those circumstances where the
provisions of the Parties’ Amended and Restated Change of Control Severance
Agreement, effective as of August 7, 2017 (the “CoC Agreement”) apply, the
provisions of the CoC Agreement providing for severance benefits to Employee as
a result of such termination shall apply in lieu of the provisions of this
Agreement.  The severance payment described in Section 8(a)(i) shall be paid in
monthly installments over twelve (12) months, with the first two (2) of such
monthly installments being paid in a lump sum sixty (60) days after Employee’s
employment termination date, and the remaining installments being paid monthly
thereafter until fully paid. The severance payments described in Section
8(a)(ii) shall be paid in a lump sum sixty (60) days after Employee’s employment
termination date.  

-4-

--------------------------------------------------------------------------------

 

(b)Group Health Coverage and Certain Other Benefits.  For a period of twelve
(12) months following an event of termination under Section 7(a) for Good Reason
only or under Section 7(b) (the “COBRA Premium Period”), XOMA shall pay the full
cost of COBRA continuation coverage (the “COBRA Premiums”) of Employee and
Employee’s spouse and eligible dependents (collectively “Covered Persons”),
provided, however, that (A) each Covered Person constitutes a qualified
beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue Code of
1986, as amended (“Code”); and (B)  Employee elects continuation coverage within
the prescribed time period under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”).  The payments by XOMA for such group health
coverage shall cease prior to the expiration of the twelve (12)-month period in
this Section 8(b), upon commencement of substantially similar coverage for all
Covered Persons as a result of the employment of Employee by another employer,
or when Employee ceases to be eligible for COBRA continuation coverage for any
reason, including plan termination.  Notwithstanding the foregoing, if XOMA
determines, in its sole discretion, that it cannot pay the COBRA Premiums
without potentially incurring financial costs or penalties under applicable
law  (including, without limitation, Section 2716 of the Public Health Service
Act), regardless of whether Covered Persons elect or are eligible for COBRA
coverage, XOMA instead shall pay to Employee, on the first day of each calendar
month following Employee’s employment termination date, a fully taxable cash
payment equal to the applicable COBRA premiums for that month (including the
amount of COBRA premiums for all Covered Persons), less required payroll
deductions and withholdings (such amount, the “Special Cash Payment”), for the
remainder of the COBRA Premium Period.  Employee may, but is not obligated to,
use such Special Cash Payments toward the cost of COBRA premiums.

(c)Outplacement Program.  Upon the occurrence of an event of termination under
Section 7(a) for Good Reason only or under Section 7(b), Employee will be
entitled to participate in a twelve (12)-month executive outplacement program
provided by an executive outplacement service selected by XOMA, at XOMA’s
expense not to exceed $15,000 and paid directly to the outplacement service (the
“Outplacement Services”).  The Outplacement Services will commence after the
Effective Date of the Release Agreement (as defined therein).     

(d)Section 409A of the Code.  If Employee is deemed on the date of “separation
from service” (under Treas. Reg. Section 1.409A-1(h)) to be a “specified
employee” (under Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment or benefit that is considered deferred compensation under Section 409A
of the Code payable on account of a “separation from service” that is required
to be delayed under Section 409A(a)(2)(B) of the Code (after taking into account
any applicable exceptions to such requirement), such payment or benefit shall be
made or provided on the earlier of (i) the expiration of the six (6)-month
period measured from the date of Employee’s “separation from service,” or (ii)
the date of Employee’s death (“Delay Period”).  Upon expiration of the Delay
Period, all payments and benefits delayed under this Section 8(d) shall be paid
or reimbursed to Employee in a lump sum and any remaining payments and benefits
due under this Agreement shall be paid or provided on the payment dates
specified.  For purposes of any provision of this Agreement providing for the
payment of any amounts

-5-

--------------------------------------------------------------------------------

 

or benefits upon or following a termination of employment, references to
Employee’s “termination of employment” (and corollary terms) shall be construed
to refer to Employee’s “separation from service” (under Treas. Reg. Section
1.409A-1(h)).

9.Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Parties and their respective permitted successors and assigns.  

10.Compliance with Section 409A of the Code.

(a)It is intended that this Agreement will comply with Section 409A of the Code
and its regulations and guidelines (collectively, “Section 409A”), to the extent
the Agreement is subject to Section 409A, and the Agreement shall be interpreted
on a basis consistent with such intent.  If an amendment of the Agreement is
necessary in order for it to comply with Section 409A, the Parties will
negotiate in good faith to amend the Agreement in a manner that preserves the
original intent of the Parties to the extent reasonably possible.  No action or
failure to act under this Section 10 shall subject XOMA to any claim, liability,
or expense, and XOMA shall not have any obligation to indemnify or otherwise
protect Employee from the obligation to pay any taxes, interest or penalties
under Section 409A.

(b)With respect to any reimbursement or in-kind benefit arrangements of XOMA and
its subsidiaries that constitute deferred compensation for purposes of
Section 409A, except as otherwise permitted by Section 409A, the following
conditions shall be applicable: (A) the amount eligible for reimbursement, or
in-kind benefits provided, under any such arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
benefit plans may impose a limit on the amount that may be reimbursed or paid),
(B) any reimbursement must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and (C) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.  Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A.

11.Notices.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given upon actual
confirmed receipt by mail, courier or email.  In the case of Employee, mailed
notices shall be addressed to Employee at the home or personal email address
that Employee most recently communicated to XOMA in writing.  In the case of
XOMA, mailed notices shall be addressed to its corporate headquarters, and all
notices shall be directed to the attention of its Secretary.

12.Successors.  

(a)XOMA’s Successors.  Any successor to XOMA (direct or indirect, by purchase,
lease, merger, amalgamation, consolidation, liquidation or otherwise) to all or
substantially all of XOMA’s business or assets shall assume XOMA’s obligations
under this Agreement and agree expressly to perform XOMA’s obligations under
this

-6-

--------------------------------------------------------------------------------

 

Agreement in the same manner and to the same extent as XOMA would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “XOMA” shall include any successor to XOMA’s business
or assets which executes and delivers the assumption agreement described in this
Section 12(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b)Employee’s Successors.  Without the written consent of XOMA, Employee shall
not assign or transfer this Agreement or any right or obligation under this
Agreement to any other person or entity.  However, except as otherwise set forth
herein, the terms of this Agreement and all rights of Employee shall inure to
the benefit of, and be enforceable by, Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  

13.Amendment of Agreement. Changes in Employee’s employment terms, other than
those changes expressly reserved to XOMA’s or the Board’s discretion in this
Agreement, require a written modification approved by XOMA and signed by
Employee and a duly authorized officer of XOMA other than Employee.  

14.Waiver. Any party’s failure to enforce any provision or provisions of the
Agreement will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Agreement.  The rights granted to the Parties herein are
cumulative and will not constitute a waiver of any party’s right to assert all
other legal remedies available to it under the circumstances.   

15.Severability. In the event any provision of this Agreement is determined to
be invalid or unenforceable, in whole or in part, this determination shall not
affect any remaining part of such provision or any other provision of this
Agreement and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the Parties insofar as
possible under applicable law.  

16.Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without regard to conflicts of law
principles. Employee expressly consents to personal jurisdiction and venue in
the state and federal courts for Alameda County, California for any lawsuit
filed there against Employee by XOMA arising from or related to this Agreement.

17.Fees and Costs.  The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

18.Counterparts.  This Agreement may be executed in counterparts which shall be
deemed to be part of one original, and facsimile and electronic signatures shall
be equivalent to original signatures.

19.Complete Agreement. This Agreement, together with Employee’s Confidentiality
Agreement and the CoC Agreement, forms the complete and exclusive embodiment of
the entire agreement between the Parties with regard to this subject matter, and
supersedes and replaces any other agreements or promises made to Employee by
anyone, whether oral or written.   

-7-

--------------------------------------------------------------------------------

 

 

COMPANY:

XOMA CORPORATION

 

 

 

 

By:  

 

 

 

Jack L. Wyszomierski

 

 

Director and Chairman of the
Compensation Committee

 

 

 

 

 

EMPLOYEE:

 

 

 

 

James R. Neal

 

 

-8-

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Employee Confidential Information and

Inventions Assignment Agreement




 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (“Release Agreement”) is entered into between
XOMA Corporation (“XOMA”) and James R. Neal (“Employee”).  XOMA and Employee
(collectively, the “Parties”) are parties to an Amended and Restated Officer
Employment Agreement effective August 7, 2017 (“Employment Agreement”) and agree
as follows:

1.Termination.  Employee’s employment with XOMA terminated on _________, 20__.

2.Release of Claims.  In exchange for the compensation, benefits and other
consideration to be provided to Employee under the Employment Agreement that
Employee is not otherwise entitled to receive, Employee hereby generally and
completely releases XOMA and XOMA (US) LLC, and their past and present officers,
agents, directors, employees, investors, shareholders, administrators, partners,
attorneys, agents, insurers, affiliates, divisions, subsidiaries, parents,
predecessor and successor corporations, and assigns (collectively, the “Released
Parties”), from, and agrees not to sue or otherwise institute any legal or
administrative proceedings concerning, any and all claims, duties, liabilities,
obligations and causes of action, both known and unknown, that arise out of or
are in any way related to events, acts, conduct or omissions occurring prior to
or on the date Employee signs this Release Agreement (collectively, the
“Released Claims”).

The Released Claims include but are not limited to:

(a)all claims arising out of or in any way related to Employee’s employment with
XOMA or the termination of that employment;

(b)all claims related to compensation or benefits from XOMA, including salary,
bonuses, commissions, vacation, paid time off, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership, equity or
profits interests in XOMA (including but not limited to any right to purchase,
or actual purchase, of shares of stock of XOMA);

(c)all claims for breach of contract, wrongful termination and breach of the
implied covenant of good faith and fair dealing;

(d)all tort claims, including claims for fraud, defamation, emotional distress
and discharge in violation of public policy;

(e)all federal, state and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees or other claims arising
under the Federal Civil Rights Act of 1964, the federal Civil Rights Act of
1991, the federal Age Discrimination in Employment Act of 1967 (the “ADEA”), the
federal Americans with Disabilities Act of 1990, the federal Fair Labor
Standards Act, the federal the Employee Retirement Income Security Act of 1974,
the federal Worker Adjustment and Retraining Notification Act, the California
Fair Employment and Housing Act and the California Labor Code, and all
amendments to and regulations issued under each such statute;

 

--------------------------------------------------------------------------------

 

(f)all claims for violation of the federal or any state constitution;

(g)all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(h)all claims for attorneys’ fees and costs.

3.Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that
Employee is knowingly and voluntarily waiving and releasing any rights Employee
may have under the ADEA, and that the consideration given for the waiver and
release in this Section 3 is in addition to anything of value to which Employee
is already entitled.  Employee further acknowledges that Employee has been
advised, as required by the ADEA, that: (a) Employee’s waiver and release do not
apply to any rights or claims that may arise after the date Employee signs this
Release Agreement; (b) Employee should consult with an attorney prior to signing
this Release Agreement (although Employee may choose voluntarily not to do so);
(c) Employee has twenty-one (21) days to consider this Release Agreement
(although Employee may choose voluntarily to sign it earlier); (d) Employee has
seven (7) days following the date Employee signs this Release Agreement to
revoke the Release Agreement (by providing written notice of Employee’s
revocation to the Legal Department at XOMA); and (e) this Release Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth (8th) day after the date that this Release Agreement is
signed by Employee provided that Employee does not revoke it (the “Effective
Date”).  

4.Waiver of Unknown Claims.  In giving the releases set forth in this Release
Agreement, which include claims which may be unknown to Employee at present,
Employee acknowledges that Employee has read and understands Section 1542 of the
California Civil Code which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to Employee’s release of claims herein, including but
not limited to the release of unknown and unsuspected claims.

5.Excluded Claims.  Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”):  (a) any rights or
claims for indemnification Employee may have pursuant to any written
indemnification agreement with XOMA to which Employee is a party or under
applicable law; (b) any rights which cannot be waived as a matter of law; (c)
any rights Employee has to file or pursue a claim for workers’ compensation or
unemployment insurance; and (d) any claims for breach of the Employment
Agreement or this Release Agreement.  In addition, nothing in this Release
Agreement prevents Employee from filing, cooperating with or participating in
any proceedings before the Equal

 

--------------------------------------------------------------------------------

 

Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing or any analogous federal or state
government agency, except that Employee acknowledges and agrees that Employee
hereby waives Employee’s right to any monetary benefits in connection with any
such claim, charge or proceeding.  Employee represents and warrants that, other
than the Excluded Claims, Employee is not aware of any claims Employee has or
might have against any of the Released Parties that are not included in the
Released Claims.

6.Representations.  Employee represents that Employee has been paid all
compensation owed and for all time worked; Employee has received all the leave
and leave benefits and protections for which Employee is eligible pursuant to
the federal Family and Medical Leave Act, the California Family Rights Act, any
applicable law or XOMA policy; and Employee has not suffered any on the job
injury for which Employee has not already filed a workers’ compensation claim.

7.Confidentiality.  The provisions of this Release Agreement shall be held in
strictest confidence by Employee and shall not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) Employee may disclose this
Release Agreement in confidence to Employee’s immediate family; (b) Employee may
disclose this Release Agreement in confidence to Employee’s attorneys,
accountants, auditors, tax preparers and financial advisors; and           (c)
Employee may disclose this Release Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law.  In particular,
and without limitation, Employee agrees not to disclose the terms of this
Release Agreement to any current or former employee, consultant or independent
contractor of XOMA.

8.Nondisparagement.  Employee agrees not to disparage XOMA, and XOMA’s officers,
directors, employees, shareholder, members and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation.  Similarly, Employee understands that XOMA agrees to direct its
directors and officers not to disparage Employee in any manner likely to be
harmful to Employee’s business reputation or personal reputation.  Nothing in
this provision, however, shall prevent either Employee or XOMA from responding
accurately and fully to any request for information if required by legal process
or in connection with a government investigation.  In addition, nothing in this
provision or this Release Agreement is intended to prohibit or restrain Employee
in any manner from making disclosures that are protected under the whistleblower
provisions of federal law or regulation or under other applicable law or
regulation.

9.No Voluntary Adverse Action.  Employee agrees that Employee will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against XOMA,
its parent or subsidiary entities, affiliates, officers, directors, employees or
agents, nor shall Employee induce or encourage any person or entity to bring any
such claims; provided, however, that Employee must respond accurately and
truthfully to any question, inquiry or request for information when required by
legal process (e.g., a valid subpoena or other similar compulsion of law) or as
part of a government investigation.

 

--------------------------------------------------------------------------------

 

10.Return of XOMA Property; Compliance with Proprietary Information
Agreement.  Employee represents that Employee has complied fully with Section
7(g) of the Employment Agreement and the provisions of Employee’s Employee
Confidential Information and Invention Assignment Agreement with XOMA (the
“Confidentiality Agreement”), and further agrees to continue to abide by
Employee’s continuing obligations under the Confidentiality Agreement.  

11.Fees and Costs.  The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Release
Agreement.

12.No Representations.  Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Release Agreement.  Neither Party
has relied upon any representations or statements made by the other Party which
are not specifically set forth in this Release Agreement.

13.Severability.  In the event any provision of this Release Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any remaining part of such provision or any other
provision of this Release Agreement and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the Parties insofar as possible under applicable law.

14.Entire Agreement.  This Release Agreement, together with the Employment
Agreement, forms the complete and exclusive embodiment of the entire agreement
between the Parties with regard to this subject matter.  This Release Agreement
may only be modified or amended in a writing signed by Employee and a duly
authorized officer of XOMA other than Employee.

15.Governing Law.  This Release Agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles.  Employee expressly consents to personal jurisdiction and
venue in the state and federal courts for Alameda County, California for any
lawsuit filed there against Employee by XOMA arising from or related to this
Release Agreement.

16.Counterparts.  This Release Agreement may be executed in counterparts which
shall be deemed to be part of one original, and facsimile and electronic
signatures shall be equivalent to original signatures.  

 

COMPANY:

XOMA CORPORATION

 

 

 

 

By:  

/s/ Jack L. Wyszomierski

 

 

Jack L. Wyszomierski

 

 

Director and Chairman of the
Compensation Committee

 

 

 

 

 

EMPLOYEE:

 

/s/ James R. Neal

 

 

James R. Neal

 

 